DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
The Examiner acknowledges Applicants’ response filed on 01/26/2021 containing amendments and remarks. Claims 46-51 and 93 are amended, and claims 1-45 and 54-90 are cancelled. Thus, claims 46-53 and 91-95 are pending. 
In response to amendments, the following is a modified rejection.

Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 01/26/2021, with respect to the rejection of claim 46 under 35 USC §102 as being anticipated by Abrevaya have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Calamur.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46 and 91-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calamur et al. (US 5,254,781). 

Regarding claims 46 and 91-92, Calamur teaches a method for making C2+ hydrocarbons by the combination of cracking or coupling of methane (Abstract and Col 2 lines 40-64) comprising:
i)	“the coupling in a first zone of a first feed which is essentially methane using oxygen-affording gas to produce a product containing at least a significant amount of C2 hydrocarbons”—the reaction of methane with oxygen is an OCM reaction which reads on steps a)-b); 

iii)	“combining the C2+ containing portions of the effluents from said first zone and said second zone and individually separating the methane and ethylene and propylene components thereof”—this disclosure reads on step d).
The disclosed C2+ hydrocarbons including ethylene (Col 4 lines 8-22) reads on pending claims 91-92.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Calamur as applied to claim 46 above, and further in view of Gattis et al. (US 2005/0065391), Hall et al. (US 6,602,920), and Abdallah et al. (US 2012/0065412).

Regarding claims 48 and 93, Calamur is silent about the claimed method  “further comprising: wherein prior to step (d), subjecting said first product stream to pressure swing adsorption (PSA) to generate at least a first stream and a second stream, wherein said first stream has a lower concentration of separates C2+ compounds than said second stream; and directing said second stream to the integrated fractionation system”.
However, Gattis discloses a method for converting natural gas (i.e. methane) to reactive hydrocarbons including ethylene (Abstract) where the effluent from the OCM is passed into a product separator (label 40 in Fig. 1 and discussion in [0061]); the product separator can use adsorption techniques including pressure swing adsorption ([0061]). In one embodiment, the effluent comprises C2 hydrocarbons (acetylene and ethylene) from oxidation of methane; other components of the effluent including CO, CO2, hydrogen and nitrogen which can be selectively separated with pressure swing adsorption ([0066]). It seems that the pressure swing adsorption can attract hydrogen and also possibly ethylene ([0064] and [0079]).
Also, Hall discloses separating hydrogen from the effluent of a methane conversion reactor that produces ethylene and acetylene (Abstract, Col 5 lines 21-41). PSA is described as a way of separating light gases from the effluent of the methane conversion reactor (Col 6 line 56 to Col 7 lines 17; also see Col 7 lines 53-60).
3+ hydrocarbon ([0063]), ethylene ([0081]), and methane and carbon dioxide ([0079] and [0083]) from the effluent of a method that makes ethylene from methane.

Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have use pressure swing adsorption to separate the various compounds in the OCM effluent (i.e. a first product stream) to obtain light gases, such as methane and/or CO and/or CO2 and/or hydrogen and/or nitrogen from the desirable C2+ hydrocarbons such as ethane or ethylene and/or C3+ and other products (as discussed in the references above, e.g. Abdallah) because this involves using known separation technique as applied in methods that convert methane to ethylene (refer to Gattis and Hall) with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

The application of PSA into the method of Calamur, as modified by Gattis, Hall and Abdallah, provides the claimed ““wherein prior to step (d), subjecting said first product stream to pressure swing adsorption (PSA) to generate at least a first stream and a second stream, wherein said first stream has a lower concentration of separates C2+ compounds than said second stream; and directing said second stream to the integrated fractionation system”. Here, the methane separated from the effluent, for example, can be considered the claimed first stream that comprises less ethylene than the second stream which comprises the desirable C2+ hydrocarbons (e.g. acetylene, ethylene, ethane, C3+ olefins) that is directed to fractionation/separation (i.e. integrated fractionation system) into ethylene and propylene (see pending claim 93 since pressure swing adsorption implies change of pressure to absorb selectively what it is designed for (i.e. the claimed contacting of the first product stream with adsorbent and the change in pressure to accomplish and adsorption that is facilitated by pressure changes (pressure swing).

Regarding claims 49 and 52, Calamur teaches “The catalytic coupling of methane is carried out using a feed that is essentially methane which can be pure methane or methane containing various small amounts of other materials” (Col 3 lines 45-49). The disclosed other materials are considered the claimed impurities. Also, Calamur suggests using natural gas (Col 3 lines 54-55) which inherently comprises impurities including nitrogen and carbon dioxide (see; pg. 5). These impurities read on the impurities of pending claim 52.

Regarding claims 50-51, Calamur teaches separating methane from the combined effluent stream and recycling said methane back to the methane coupling (OCM; Col 2 lines 58-64). Calamur also teaches separating CO2 from the effluent (Col lines 59-61); this separated CO2 is considered the claimed “impurities stream”.  

Regarding claims 53 and 94-95, the cited references are silent about the removal efficiency of the impurities in the PSA and about the relative amount of the second pressure being grater or less than the first pressure.
However, removal efficiency is considered a process variable that depends on the type of adsorbent and PSA conditions. Also, the pressure of adsorption and desorption (the claimed first In re Aller, USPQ 233 (CCPA 1955)—see MPEP 2144.05 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772